DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CON of PCT/JP2019/038731 filed on 10/01/2019. This application also claims foreign priority to JP2018192568 filed 10/11/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 06/02/2021 and 12/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peterson (US20040181154). Peterson is cited in the IDS.
	Regarding claim 1, Peterson teaches an ultrasound probe (Fig. 1, [0014]) comprising:
a transducer array (12) in which a plurality of transducers are arranged ([0014]); and
a housing (80/84) in which the transducer array (12) is accommodated (Figs. 5-7, [0029-0030], wherein the transducer array (12) is located within the aperture 84 of the housing 80),
wherein the housing (80) has a grip portion (81) that extends in a determined direction (Figs. 5-7, [0032], wherein the user grabs and maneuvers the lower unit 81), and a transducer array accommodation portion (84) that is connected to one end portion of the grip portion (81) in the extension direction and accommodates the transducer array (12) ([0030]),
a probe support surface (bottom surface of 81, opposite the surface of the user controls 20 and the direction the upper section 16 faces) that extends along the extension direction is defined in a surface on the other end portion side of the grip portion (81) in the extension direction (Fig. 6, [0029]), and
in a case where the ultrasound probe is placed on a flat placing surface with the probe support surface (bottom surface of 81) being brought into contact with the placing surface, the ultrasound probe is in such a posture that a surface of the housing (80) in a portion positioned on the transducer array (12) accommodation portion side (84) with respect to the probe support surface is separated from the placing surface (Fig. 6, wherein the transducer array is housed within the aperture portion (84) of the housing (80) of the ultrasound probe). Figure 6 shows the transducer array accommodation portion (84) is separated or a distance away from a flat surface the probe support surface (bottom surface of 81) would rest on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081). Peterson is cited in the IDS.
Regarding claim 2, Peterson teaches the invention as claimed above in claim 1.
However, Peterson fails to teach wherein a center of gravity is positioned on the other end portion side of the grip portion in the extension direction of the grip portion.
Becker teaches an ultrasound probe (30) including a handle section (36) which the user holds for manipulation of the device during use ([0013]). Becker further teaches a transducer assembly (40) is attached to the distal end of a shaft (32) the probe (30), wherein the transducer assembly (40) contains a transducer array (46) (Figs. 2-3, [0013]). Becker further teaches the center of gravity (62) of the ultrasound probe (30) is located in the handle portion ([0015], wherein the handle portion 36 comprises the grip portion and is located at an opposite end portion of the grip portion relative to the transducer array 46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to have the center of gravity be located in the handle, at an end opposite the transducer assembly/array as taught by Becker (Fig. 2, [0013], [0015]). By having the center of gravity be located in the handle, the probe becomes easier and more comfortable to manipulate and maneuver as taught by Becker ([0015], last sentence).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081) as applied to claim 2 above, and further in view of Hosoda (US20060229530). Peterson is cited in the IDS.
Regarding claim 3, Peterson in view of Becker teaches the invention as claimed above in claim 2.
However, Peterson fails to teach wherein the center of gravity is positioned between the probe support surface and a probe reference surface that passes through a center of the arrangement of the plurality of transducers in the transducer array and extends in an arrangement direction of the plurality of transducers and the extension direction of the grip portion.
Hosoda teaches a blood collection kit (Fig. 1A, [0007]) which has a columnar liquid absorber disposed at a tip end configured to absorb a predetermined amount of blood ([0008]). Hosoda further teaches the blood collection kit’s center of gravity is designed such that the tip end, which absorbs blood, does not contact a surface of a table when the device is placed on the table with its center axis nearly horizontal (Claim 2, [0009]). Furthermore, Hosoda teaches the center of gravity of the blood collector device is located near the projections 26a and 26, or near the rear end portion, such that the tip end portion (21a) and porous filter (31) do not touch a surface while the device is resting on the surface (Figs. 1-2, [0070], wherein the center of gravity being near projections 26a and 26b or the rear end portion may comprise it being off-center from a center axis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson with the teachings of Hosoda to position the center of gravity of the device such that the tip end does not contact a surface of a table when the device is placed and/or resting on the table as taught by Hosoda (Claim 2, [0009]). Hosoda teaches it is known that in medical and/or mechanical handheld devices, modifying the weight distribution and positioning of the center of gravity so that a portion of a device such as its tip avoids touching a surface while the device is placed down is well established. One of ordinary skill in the art would recognize letting the tip of a medical device, such as a blood collection device, touch a surface would involve a number of issues including contaminating surfaces with blood, as recognized by Hosoda’s remark on the feature making the device more hygienic ([0014], [0070]). This teaching may similarly be applied to ultrasound probes as their tips are typically covered in ultrasound gel or medium. In addition, as Hosoda teaches the location of the center of gravity is near the rear end (grip) portion of the handheld device ([0070]), Hosoda also teaches the limitations of Applicant’s claim 2.
Regarding claim 5, Peterson in view of Becker and Hosoda teaches the invention as claimed above in claim 3.
Peterson further teaches wherein the other end portion of the grip portion (81) has an appearance asymmetrical about the probe reference surface (Fig. 6). Figure 6 shows the presences of buttons (20) and a upper section (16) located on one side of the probe reference surface (center axis/plane) and not the other.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081) and Hosoda (US20060229530) as applied to claim 3 above, and further in view of Randall (US20080194960). Peterson is cited in the IDS.
Regarding claim 4, Peterson in view of Becker and Hosoda teaches the invention as claimed above in claim 3.
Peterson teaches the invention further comprising: a fuel cell (90) that is incorporated in the other end portion of the grip portion (81) (Figs. 1-2, [0016], [0020]).
However, Peterson fails to teach the invention further comprising: a battery that is incorporated in the other end portion of the grip portion.
Randall teaches an ultrasound imaging system (10) including an ultrasound probe (14) (Fig. 2, [0067]). Randall further teaches the probe (14) to include a transducer array (20) and a battery (16) ([0068]). Randall teaches the transducer array is located in the nosepiece (34) of the device (Fig. 2, [0070-0071]), and the battery (16) is located at the other end of the device opposite the nosepiece (34) and transducer array (20) (Fig, 2, wherein this comprises the battery being located in the other end portion of the grip portion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to further include a battery as taught by Randall (Fig. 2, [0068]). In cases where fuel for Peterson’s fuel cell (90) runs out, the device may instead be powered by batteries, thus improving the versatility of the device.
Regarding claim 6, Peterson in view of Becker, Hosoda, and Randall teaches the invention as claimed above in claim 4.
Peterson further teaches wherein the other end portion of the grip portion (81) has an appearance asymmetrical about the probe reference surface (Fig. 6). Figure 6 shows the presences of buttons (20) and a upper section (16) located on one side of the probe reference surface (central axis) and not the other.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081) and Hosoda (US20060229530) as applied to claim 5 above, and further in view of Beacham (US20180110497). Peterson is cited in the IDS.
Regarding claim 7, Peterson in view of Becker and Hosoda teaches the invention as claimed above in claim 5.
Peterson further teaches wherein the housing (80) has a probe operating surface (surface with user controls 20 disposed on) that is defined in a surface of the other end portion of the grip portion and is directed in a direction opposite to the probe support surface, the probe reference surface is positioned between the probe support surface and the probe operating surface, (Figs. 5-6, [0027], wherein the controls 20 are shown to be at an end other than transducer aperture 84, the controls 20 are disposed on a side opposite the probe support surface (bottom surface of housing 80), and the probe reference surface is the axis extending horizontally from the center of the transducer aperture 84).
However, Peterson fails to teach a distance between the probe reference surface and the probe support surface is greater than a distance between the probe reference surface and the probe operating surface.
Beacham teaches a customized handle for ultrasound probe (Title, [0008]). Beacham teaches two ultrasound probes (800 and 850) with custom-fit handles (Fig. 8, [0048-0049]). Beacham teaches the ultrasound probe (850) includes a rigid handle (860) which encloses the probe’s electronic components ([0049]). Figure 8 shows two ultrasound probes whose handles or grip portions are asymmetric, each with at least one side of the probe having a greater thickness or a larger distance to the center axis/surface than the other side.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to make the handles or grip portions of the probe customized and asymmetric as taught by Beacham (Fig. 8, [0008], [0048-0049]). Beacham teaches gripping postures include asymmetric finger placements on the probe, which may introduce strain and fatigue into the hand of the operator (Fig. 3, [0026]), and further teaches custom-fit handles may reduce hand strain and fatigue by customizing the sizing and shape of the handle of the probe to conform to an operator’s hand ([0028]). Further advantages of customizing the probe handle includes allowing for positioning of additional heat dissipation devices such as heat sinks and fins into the added interior volume ([0049]). The modification of Peterson with the teachings of Beacham to have a asymmetrically shaped probe similar to that of Beacham’s figure 8 would result in the distances between the probe operating surface and probe support surfaces to the probe reference surface to be different, including the distance from the probe reference surface to the probe support surface being greater than the distance from the probe reference surface to the probe operating surface.
Regarding claim 9, Peterson in view of Becker, Hosoda, and Beacham teaches the invention as claimed above in claim 7.
Peterson teaches the invention further comprising: an operation switch (20) and an indicator (87) disposed in the probe operating surface (Figs. 5-6, [0027-0030], wherein the user controls 20 enable the user to turn the unit on and off, and the LCD display 87 displays an indication of fuel remaining in the fuel cell and also the ultrasound image).
Claims 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081), Hosoda (US20060229530), and Randall (US20080194960) as applied to claim 6 above, and further in view of Beacham (US20180110497). Peterson is cited in the IDS.
Regarding claim 8, Peterson in view of Becker, Hosoda, and Randall teaches the invention as claimed above in claim 6.
Peterson further teaches wherein the housing (80) has a probe operating surface (surface with user controls 20 disposed on) that is defined in a surface of the other end portion of the grip portion and is directed in a direction opposite to the probe support surface, the probe reference surface is positioned between the probe support surface and the probe operating surface, (Figs. 5-6, [0027], wherein the controls 20 are shown to be at an end other than transducer aperture 84, the controls 20 are disposed on a side opposite the probe support surface (bottom surface of housing 80), and the probe reference surface is the axis extending horizontally from the center of the transducer aperture 84).
However, Peterson fails to teach a distance between the probe reference surface and the probe support surface is greater than a distance between the probe reference surface and the probe operating surface.
Beacham teaches a customized handle for ultrasound probe (Title, [0008]). Beacham teaches two ultrasound probes (800 and 850) with custom-fit handles (Fig. 8, [0048-0049]). Beacham teaches the ultrasound probe (850) includes a rigid handle (860) which encloses the probe’s electronic components ([0049]). Figure 8 shows two ultrasound probes whose handles or grip portions are asymmetric, each with at least one side of the probe having a greater thickness or a larger distance to the center axis/surface than the other side.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to make the handles or grip portions of the probe customized and asymmetric as taught by Beacham (Fig. 8, [0008], [0048-0049]). Beacham teaches gripping postures include asymmetric finger placements on the probe, which may introduce strain and fatigue into the hand of the operator (Fig. 3, [0026]), and further teaches custom-fit handles may reduce hand strain and fatigue by customizing the sizing and shape of the handle of the probe to conform to an operator’s hand ([0028]). Further advantages of customizing the probe handle includes allowing for positioning of additional heat dissipation devices such as heat sinks and fins into the added interior volume ([0049]). The modification of Peterson with the teachings of Beacham to have a asymmetrically shaped probe similar to that of Beacham’s figure 8 would result in the distances between the probe operating surface and probe support surfaces to the probe reference surface to be different, including the distance from the probe reference surface to the probe support surface being greater than the distance from the probe reference surface to the probe operating surface.
Regarding claim 10, Peterson in view of Becker, Hosoda, Randall, and Beacham teaches the invention as claimed above in claim 8.
Peterson teaches the invention further comprising: an operation switch (20) and an indicator (87) disposed in the probe operating surface (Figs. 5-6, [0027-0030], wherein the user controls 20 enable the user to turn the unit on and off, and the LCD display 87 displays an indication of fuel remaining in the fuel cell and also the ultrasound image).
Regarding claims 12 and 14, Peterson in view of Becker, Hosoda, Randall, and Beacham teach the inventions as claimed above in claims 8 and 10.
However, Peterson fails to teach wherein the housing has a protrusion that is formed at a position on a surface on the same side as the probe support surface about the probe reference surface and close to the transducer array accommodation portion with respect to the probe support surface, and the ultrasound probe is in such a posture that, in a case where the ultrasound probe is placed on the placing surface with the probe support surface being brought into contact with the placing surface, a surface of the protrusion is separated from the placing surface, and in a case where the ultrasound probe is placed on the placing surface with the protrusion being brought into contact with the placing surface, a surface of the transducer array accommodation portion is separated from the placing surface.
Randall teaches compliant bumpers (60) may be mounted on the nosepiece (34) such that they do not occlude the acoustic window (38) and do not interfere with contact between the acoustic window (38) and the patient (Figs. 2-3, [0028], [0121]). Figures 2-3 shows compliant bumpers (60) as protrusions protruding from the bottom and top sides of the probe near the transducer array (20) and acoustic window (38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to further include compliant bumpers disposed in proximity to the transducer array and acoustic window as taught by Randall (Figs. 2-3, [0028], [0121]). By including bumpers, the transducer array may be protected by impact loads as taught by Randall ([0121-0122]). The modification of Peterson with the bumpers of Randall would result in the bumpers being separated from the surface in a case where the probe is resting on its support surface, and the modification would also result in the transducer array being separated from the surface in a case where the probe is resting on the bumpers. One of ordinary skill in the art could modify Peterson such that the bumpers would be disposed near or around the transducer array aperture (84) to achieve those results (Figs. 5-6 of Peterson).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US20040181154) in view of Becker (US20080228081), Hosoda (US20060229530), and Beacham (US20180110497) as applied to claims 7 and 9 above, and further in view of Randall (US20080194960). Peterson is cited in the IDS.
Regarding claims 11 and 13, Peterson in view of Becker, Hosoda, and Beacham teach the inventions as claimed above in claims 7 and 9.
However, Peterson fails to teach wherein the housing has a protrusion that is formed at a position on a surface on the same side as the probe support surface about the probe reference surface and close to the transducer array accommodation portion with respect to the probe support surface, and the ultrasound probe is in such a posture that, in a case where the ultrasound probe is placed on the placing surface with the probe support surface being brought into contact with the placing surface, a surface of the protrusion is separated from the placing surface, and in a case where the ultrasound probe is placed on the placing surface with the protrusion being brought into contact with the placing surface, a surface of the transducer array accommodation portion is separated from the placing surface.
Randall teaches an ultrasound imaging system (10) including an ultrasound probe (14) (Fig. 2, [0067]). Randall further teaches the probe (14) to include a transducer array (20) and a battery (16) ([0068]). Randall teaches the transducer array is located in the nosepiece (34) of the device (Fig. 2, [0070-0071]), and the battery (16) is located at the other end of the device opposite the nosepiece (34) and transducer array (20) (Fig, 2, wherein this comprises the battery being located in the other end portion of the grip portion). Randall further teaches compliant bumpers (60) may be mounted on the nosepiece (34) such that they do not occlude the acoustic window (38) and do not interfere with contact between the acoustic window (38) and the patient (Figs. 2-3, [0028], [0121]). Figures 2-3 shows compliant bumpers (60) as protrusions protruding from the bottom and top sides of the probe near the transducer array (20) and acoustic window (38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Peterson to further include compliant bumpers disposed in proximity to the transducer array and acoustic window as taught by Randall (Figs. 2-3, [0028], [0121]). By including bumpers, the transducer array may be protected by impact loads as taught by Randall ([0121-0122]). The modification of Peterson with the bumpers of Randall would result in the bumpers being separated from the surface in a case where the probe is resting on its support surface, and the modification would also result in the transducer array being separated from the surface in a case where the probe is resting on the bumpers. One of ordinary skill in the art could modify Peterson such that the bumpers would be disposed near or around the transducer array aperture (84) to achieve those results (Figs. 5-6 of Peterson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Patent Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793